     Case 2:18-cv-01654-GMN-PAL Document 12 Filed 11/01/18 Page 1 of 3



 1    Kevin A. Brown, Esq. (Bar #7621)
      Jill P. Northway, Esq. (Bar #9470)
 2    BROWN, BONN & FRIEDMAN, LLP
 3    5528 S. Fort Apache Rd.
      Las Vegas, NV 89135
 4    (702) 942-3900
      (702) 942-3901 Fax
 5    kbrown@brownbonn.com
      jnorthway@brownbonn.com
 6
      Attorneys for Defendant
 7    I-FLOW, LLC
 8                                     UNITED STATES DISTRICT COURT
 9                                              DISTRICT OF NEVADA
10 RYAN Q. CLARIDGE,
11                                                                  CASE NO.: 2:18-CV-01654-GMN-PAL
                    Plaintiff,
12
     v.                                                             STIPULATION TO EXTEND TIME FOR
13                                                                  DEFENDANTS TO RESPOND TO
     I-FLOW CORPORATION; a Delaware                                 PLAINTIFF’S COMPLAINT; ORDER
14
     corporation; I-FLOW, LLC, a Delaware limited
15   liability company; DJO LLC (f.k.a. DJ                          (Second Request)
     ORTHOPEDICS, LLC), a Delaware limited
16   liability company; DJO, INCORPORATED, aka
     DJO, INC., a Delaware corporation; STRYKER
17   CORPORATION, a Michigan corporation; and
18   STRYKER SALES CORPORATION, a
     Michigan corporation.
19                 Defendants.

20            IT IS HEREBY STIPULATED by and between the parties hereto through their
21    respective attorneys that Defendants I-Flow, LLC, Stryker Corporation and Stryker Sales
22    Corporation may have additional time to answer or otherwise respond to Plaintiff’s complaint.
23    Plaintiff’s complaint was filed on August 30, 2018, and served on Defendants September 10,
24    2018. Plaintiff has agreed to an extension of time for Defendants to answer or otherwise respond
25    to Plaintiff’s complaint to Friday, November 16, 2018 1.
26    ///
27
      1
28     The parties had agreed to this extension prior to the expiration of the previous deadline which expired on October
      31, 2018.
                                                              -1-

                STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT; ORDER
     Case 2:18-cv-01654-GMN-PAL Document 12 Filed 11/01/18 Page 2 of 3



 1          Good cause exists for this second request for an extension as counsel for Plaintiff and
 2   Defendants continue to engage in substantive meet and confer discussions concerning
 3   Defendants proposed challenges to various causes of action in the Complaint. Additional time is
 4   necessary to allow these meet and confer efforts to continue with the goal of potentially avoiding
 5   the filing of motions to dismiss portions of Plaintiff’s Complaint. The parties will use this
 6   additional time in good faith and not to delay this action.
 7          This is the parties’ second request for an extension.
 8                                             Respectfully submitted,
 9   DATED: November 1, 2018.                  BROWN, BONN & FRIEDMAN, LLP
10
11                                       By: /s/ Kevin A. Brown
12                                              Kevin A. Brown, Esq. (Bar #7621)
                                                Jill P. Northway, Esq. (Bar #9470)
13                                              5528 S. Fort Apache Rd.
                                                Las Vegas NV 89135
14                                              Attorneys for Defendant
15                                              I-FLOW, LLC

16   DATED: November 1, 2018.                  GLEN LERNER INJURY ATTORNEYS

17
18                                       By: /s/ Corey M. Eschweiler
                                                Corey M. Eschweiler. (Bar #6635)
19                                              4795 South Durango Drive
20                                              Las Vegas NV 89147
                                                Attorneys for Plaintiff
21
                                               Colin P. King, Esq. (UT Bar # 1815)
22                                             DEWSNUP, KING, OLSEN, WOREL, HAVAS,
                                               MORTENSEN
23
                                               36 South State Street, Suite 2400
24                                             Salt Lake City, UT 84111
                                               Attorneys for Plaintiff
25   ///
26   ///
27   ///
28   ///

                                                      -2-

             STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT; ORDER
     Case 2:18-cv-01654-GMN-PAL Document 12 Filed 11/01/18 Page 3 of 3



 1   DATED: November 1, 2018.                  SNELL & WILMER
 2
 3                                      By: /s/ Vaughn A. Crawford
                                               Vaughn A. Crawford (NV Bar No. 7665)
 4                                             Joshua D. Cools (NV Bar No. 11941)
 5                                             SNELL & WILMER
                                               3883 Howard Hughes Parkway
 6                                             Suite 1100
                                               Las Vegas, NV 89169-5958
 7
                                               Christopher P. Norton (SBN 234621)
 8                                             MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                               POPEO, P.C.
 9                                             2029 Century Park East, Suite 3100
                                               Los Angeles, CA 9006
10                                             Attorneys for Defendants Stryker Corporation and
                                               Stryker Sales Corporation
11
12                                                ORDER
13          Pursuant to the parties’ stipulation, defendants should answer or otherwise plead to
14   plaintiff’s complaint on or before Friday, November 16, 2018.
15          IT IS SO ORDERED.
16                                                 ________________________________
                                                   United
                                                   United States
                                                          States District Court
                                                                 Magistrate     Judge
                                                                             Judge
17
                                                           November 2, 2018
                                                   Dated: _________________________
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-

             STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT; ORDER
